Motion Granted; Dismissed and Memorandum Opinion filed July 29, 2014.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00076-CV

                         MORLOCK, LLC, Appellant
                                        V.
                 AURORA LOAN SERVICES, LLC, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-21628

              MEMORANDUM                         OPINION
      This is an appeal from a judgment signed October 31, 2012. On July 16,
2014, the parties filed an agreed motion to dismiss the appeal because they have
settled the issues before the court, rendering the appeal moot. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.